Citation Nr: 1801616	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an effective date prior to September 10th, 2012 for a grant of the 100 percent evaluation for posttraumatic stress disorder.

3.  Entitlement to an effective date prior to September 10th, 2012 for a grant of Dependents Educational Assistance (DEA) benefits.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to March 1969 as a rifleman in the U.S. Marine Corps.  He had service in Southeast Asia and was awarded the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2012 and April 2014 decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in New York City, New York.

The Veteran initially requested a Board hearing, but withdrew the hearing in numerous statements submitted by himself and the Veteran.  The hearing request is considered withdrawn.


FINDINGS OF FACT

1.  The Veteran's hearing loss disability is manifested by no greater than level I hearing loss in the left ear and Level I hearing loss in the right ear.

2.  The Veteran's initial claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was granted by the RO in April 2010, effective December 2010, with a rating of 50 percent.  The Veteran filed a notice of disagreement to the initial rating of 50 percent and the previous denial of a rating in excess of 50 percent was upheld in a May 2011 Statement of the Case (SOC).  The Veteran failed to file a timely substantive appeal of the May 2011 determination.  

3.  The Veteran filed a new increased rating claim for PTSD in September 2012 and, in April 2014, the DRO granted a 100 percent rating for PTSD effective September 12th, 2012.

4.  Upon being granted a 100 percent rating for PTSD, the Veteran was also awarded Dependents Educational Assistance (DEA) benefits, effective September 10, 2012. 

5.  Prior to September 10th 2012, there was no pending claim for an increased rating for PTSD or evidence in the previous year that a factually ascertainable increase in disability had occurred. 
 
6.  Prior to September 10th 2012, the Veteran did not qualify for DEA benefits.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss disability has not been met or more nearly approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

5.  The criteria for an effective date earlier than September 10th, 2012 for the assignment of a 100 percent disability evaluation for PTSD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

6. The criteria for an effective date earlier than September 10th, 2012 for Dependents Educational Assistance (DEA) benefits have not been met.  38 U.S.C §§ 3501, 3512 (2012); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.159, 3.326 (2017).  The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Ratings Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Hearing Loss

The "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations."  See Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the rating schedule, unlike extraschedular consideration under 38 C.F.R. § 3.321(b), rely exclusively on objective test results).

To evaluate the degree of disability from hearing impairment, the rating schedule assigns Roman numeral designations, from I through XI.  Generally, the Roman numerals are assigned based on the puretone threshold average and the percent of speech discrimination.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85(d) (2017).  On Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), the puretone threshold average is located along a horizontal axis and the percent of speech discrimination is located along a vertical axis.  See 38 C.F.R. § 4.85, Table VI (2017).  For each ear, the intersection of the puretone threshold average and the percent of speech discrimination on this table results in a Roman numeral designation.  The Roman numerals are then matched based on the "better" ear and the "poorer" ear on Table VII ("Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100)") to produce a disability rating percentage under Diagnostic Code 6100.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), 

A July 2011 VA audio consultation note reported "Testing right indicated hearing WNL from 250 Hz to 4 kHz sloping to a mild to moderately- severe SNHL.  Word recognition scores were excellent in both ears.  Tympanometry testing revealed normal middle ear function bilaterally.  Ipsilateral acoustic reflexes were elevated/absent in both ears."

The January 2012 audiology examination included audiometric testing, which revealed pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
RIGHT
20
25
35
35
LEFT
20
20
40
40

Pure tone threshold averages were 29 decibels (dB) in the right ear and 30 dB in the left ear.  Speech discrimination scores were 96 percent in the right ear and 94 in the left ear.  Assessment was sensorineural hearing loss in both ears.  The examiner noted the Veteran's report of difficulty understanding speech when there are multiple noise sources. 

The March 2013 audiology examination included audiometric testing, which revealed pure tone thresholds, in decibels, as follows


HERTZ




1000
2000
3000
4000
RIGHT
20
15
30
40
LEFT
20
15
35
50

Pure tone threshold averages were 26.25 decibels (dB) in the right ear and 30.0 dB in the left ear.  Speech discrimination scores were 96 percent in the right ear and 94 in the left ear.  Description of speech recognition performance was 100-94 "excellent (normal)" for both ears.  The audiologist referred to the records of the previous examination that included the Veteran's subjective symptoms.  An accompanying opinion in a General Medicine Examination noted "As per audio exam[ination] Vet[eran]s current hearing loss and tinnitus does not render him unable to secure and maintain substantially [gainful] employment."

Here, an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a) has not been demonstrated.  Applying 38 C.F.R. § 4.85, Table VI to the above audiological findings results in a noncompensable disability evaluation.  
The Board has considered the Veteran's contentions.  However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992)

A staged rating is not warranted, as the Board finds that the Veteran has had a stable level of symptomatology throughout the period on appeal.  The complaints and findings suggest a fairly consistent degree of objective impairment.  Here, the Board finds that the overall record, persuasively suggests that the level of disability remained uniform.  As the preponderance of the evidence is against the claim for a compensable rating, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  

Based on a careful review of all the evidence, the Board finds that a compensable rating for the Veteran's service-connected bilateral hearing loss is not warranted for any period on appeal.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record as to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App 484 (2016).  

Effective Date Claims

The Veteran asserts that an earlier effective date for an increased rating of PTSD from 50 percent to 100 percent and for Dependents Educational Assistance (DEA) should be awarded.  Notably, neither the Veteran nor his representative identified a specific earlier effective date or reasons why any should be assigned.  

Generally, the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If service connection is granted based on a claim received within one year of separation from active duty, the effective date will be the day following separation.  Id.  

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations" Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The effective date of an award on a claim for increased rating is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  In other words, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred"  within that timeframe.  38 U.S.C. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).

PTSD

The Veteran first raised the issue of PTSD in a claim dated January 2010, with the Veteran giving a variety of symptoms ("intense flashback or fighting in Vietnam," lack of sleep, anger issues, alcoholism, and commitment problems), with a report that the Veteran had PTSD, apparently diagnosed in September 2009 (listed as the date of the disability's onset on the claim form) and with treatment starting in December 2009.  

In an April 2010 rating decision, the Veteran was granted service connection for PTSD with an evaluation of 50 percent effective the date the claim was made in January 2010.  The VA sent a notification letter dated April 28, 2010 to the Veteran. 

A September 3rd 2010 Statement in Support of Claim requested that the PTSD claim be "reconsidered" and the then representative also submitted a Notice of Disagreement for PTSD, dated September 30th, 2010.  The RO issued a SOC in May 2011.  There are no documents relevant to a substantive appeal of PTSD filed neither within 60 days of the May 2011 SOC nor within one year of the April 2010 rating decision.

The Veteran's treatment records prior to filing a new claim in September 2012 show notations of a PTSD diagnosis.  There is one notation of "[s]ome increase in PTSD sxs" in June 2011.  There is also an April 2012 VA mental health diagnostic note reporting symptoms of PTSD, although the Veteran had not been in treatment for the past 8 years.  He reported increase in anger, depression, poor sleep distributed by nightmares, hypervigilance, flashbacks, impaired remote and recent memory, with dysphoric mood, isolation (excepting his wife and his wife's friends) and growing sense of failure.  His GAF score was 60.  

There was also a May 2012 VA mental health outpatient note reporting a history of memory loss, crying, and issues with relationship caused by PTSD experiences.  June to August 2012 VA psychiatry notes mentions depression and sleep insomnia and nightmares as well.  These were virtually the same symptoms as those given in the prior SOC.  See May 2011 SOC ("[E]valuation of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial [or] circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long the memory (e.g., retention of only highly learned material forgetting to complete tasks) impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship.").

On September 10th, 2012, the VA received a Statement in Support of Claim, dated September 6th, 2012, requesting examinations for PTSD, hearing loss, and unemployability with a notation that "this is my appeal."  The Veteran also submitted a claim for TDIU based on PTSD in March 2013.  In May 2013, the Veteran also separately submitted a second claim for an increased rating for PTSD as well as a claim TDIU.  The Veteran's claim for an increased rating for PTSD and for TDIU were denied in a July 2013 rating decision, with a letter notifying the Veteran of this in July 2013.  

The Veteran filed a Notice of Disagreement in September 2013 and his representative requested DRO review in a letter dated November 2013.  In the DRO's decision in April 2014, the Veteran's rating was increased to 100 percent.  The DRO discussed VA mental health examinations on September 12th, 2012 and April 8th, 2013 and a letter dated September 2012 from a Dr. H., a VA physician treating the Veteran.  The DRO granted an increase of 100 percent effective September 10th, 2012 and the DRO granted eligibility for DEA effective September 2012 (see below).  The Veteran's representative submitted a notice of disagreement with the effective date in December 2014, with timely filed VA Form 9 after issuance of an SOC in October 2015.

After a SOC has been furnished, appellate review of an RO's rating decision is satisfied by the claimant filing a timely Substantive Appeal.  38 C.F.R. § 20.200.  If the claimant's Substantive Appeal is not received by the RO within 60 days from the date that the SOC is mailed or within the remainder of the one-year period from the date that the notification of the rating decision was mailed, then the underlying rating decision "shall become final and the claim will not thereafter be reopened or allowed," except as otherwise provided in applicable statutes and regulations.  38 U.S.C. § 7105; 38 C.F.R. § 20.302.  In this case, the Veteran did not file a VA Form 9 in response to the SOC and the 50 percent rating became final.  Thus, there is no correspondence or pleading which, even liberally interpreted, can be construed as a Substantive Appeal which would have perfected an appeal in this matter. 

The Board notes that other considerations are not applicable here.  The Veteran did not submit new and material evidence within one year after the date of mailing of an RO decision and no communication that can be construed as an increased rating claim for the Veteran's service-connected PTSD was received prior to September 2012.

Dependents' Educational Assistance (DEA)

As with the above, the Veteran seeks an effective date prior to 10th September 2012. 

A veteran who was discharged under other than dishonorable conditions and has a permanent and total service-connected disability is eligible for DEA.  See 38 C.F.R. § 3.807.  A total disability permanent in nature is a service-connected disability rating determined by VA to be total for the purposes of VA disability compensation where the impairment is reasonably certain to continue throughout the life of the disabled veteran.  38 C.F.R. § 21.3021(p).  The effective date of a permanent and total rating means the date from which VA considers that the veteran's permanent and total disability commenced for purposes of VA benefits, as determined by the initial rating decision.  38 C.F.R. § 21.3021(r).

The RO assigned an effective date of September 10th, 2012, for the award of basic eligibility to DEA benefits under Chapter 35.  The effective date of the award of DEA was based on the Veteran's award of a 100 percent rating for PTSD.  The Veteran was not permanently and totally disabled prior to that award.  This date corresponds with the Veteran's claim for increase made in September 2012, pursuant to which an increased rating that was granted.  Therefore, the proper date for the award of 100 percent disability for PTSD is September 10th, 2012. 

Accordingly, the Board concludes that the assignment of an effective date earlier than September 12th, 2010, for the award of eligibility to DEA benefits under Chapter 35, is not warranted.

Accordingly, the Board finds the above dates are the appropriate effective dates for the awards.  38 U.S.C. § 5110A (a) (2012); 38 C.F.R. § 3.400 (2017).  As there is no basis for assignment of any earlier effective dates, and because the preponderance of the evidence is against the claim for any earlier effective date, the effective date claims must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to an earlier effective date, prior to September 10th, 2012, for an increased rating for PTSD is denied.

Entitlement to an earlier effective date, prior to September 10th, 2012, for DEA is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


